The previous action mailed on 04/15/2022 is vacated.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

There are two different apparatus set of claims.  There is no process claim.  Therefore, they are not in the permissible combinations of categories of inventions as set forth above.

RESTRICTION
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
ELECTION OF SPECIES
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I: Claims 1-6 are directed to a printing system comprising a first and second reservoir.
Group II: Claims 7-12 and 16 are directed to a fluid ejection system comprising a first reservoir.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  NONE.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a manifold having a reservoir, a supply port, a fluid inlet port and a purging outlet port, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO2017064665.  The shared technical feature lacks novelty in view of the reference because the prior art anticipates independent claims 1, 7 and 13 by disclosing a manifold coupled to a supply element and a fluid ejection device.  The manifold comprises a supply port, an inlet port and an outlet port.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alessi (US 10,124,597). 
With regard to claim 7, Alessi discloses a fluid ejection system (112), comprising: 
a first reservoir (206) [upper ink reservoir; Col. 4; line 14] comprising: 
an input port (266) to receive fluid; 
an output port (282) to supply fluid from the first reservoir; 
a recirculation port (338) to receive fluid from a first purging manifold (208) [flow regulation apparatus; Col. 4; lines 14-15]; and
a vent port (344) to communicate with an atmosphere; 
the first purging manifold to fluidically couple to the first reservoir [Fig. 3] and fluidically connect 
to a fluid ejection device (108) [printhead; Col. 4; line12; Fig. 3], the first purging manifold having a second reservoir (308) [Fig. 4], the first purging manifold comprising: 
a supply port (306) to supply degassed fluid from the second reservoir to the fluid ejection device [Fig. 3 and Fig. 4]; 
a fluid inlet port (296) to convey fluid to the second reservoir [Fig. 3 and Fig. 4]; and 
a purging outlet port (320) disposed above the supply port to convey fluid to the first reservoir [Fig. 3 and Fig. 4]; 
a first fluid conduit (286) to couple the first purging manifold to the output port to convey fluid 
to the first purging manifold [Fig. 3]; and 
a second fluid conduit (336a) to couple the purging outlet port to the recirculation port [Fig. 3]. 
With regard to claim 10, Alessi’s modified fluid ejection system discloses all the limitations of claim 7 and Alessi also discloses wherein the first purging manifold is filterless [the filter is along fluid line 250; Col. 8; lines14-20]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Alessi (US 10,124,597).
With regard to claim 9, Alessi’s modified fluid ejection system discloses all the limitations of claim 7, but does not disclose wherein the first fluid conduit and the second fluid conduit each are comprised of a flexible material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the first fluid conduit and the second fluid conduit with a flexible material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With regard to claim 11, Alessi’s modified fluid ejection system discloses all the limitations of claim 7, but does not disclose further comprising a second purging manifold to fluidically couple to the first reservoir and fluidically couple to the fluid ejection device.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second purging manifold to fluidically couple to the first reservoir and fluidically couple to the fluid ejection device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
With regard to claim 12, a first reservoir (206) [upper ink reservoir; Col. 4; line 14] comprising:
an input port (266) to receive fluid;
an output port (282) to supply fluid from the first reservoir;
a recirculation port (338) to receive fluid from a first purging manifold (208) [flow regulation apparatus; Col. 4; lines 14-15]; and
a vent port (344) to communicate with an atmosphere;
the first purging manifold to fluidically couple to the first reservoir [Fig. 3] and fluidically connect to a fluid ejection device (108) [printhead; Col. 4; line12; Fig. 3], the first purging manifold having a second reservoir (308) [Fig. 4], the first purging manifold comprising:
a supply port (306) to supply degassed fluid from the second reservoir to the fluid ejection device [Fig. 3 and Fig. 4];
a fluid inlet port (296) to convey fluid to the second reservoir [Fig. 3 and Fig. 4]; and
a purging outlet port (320) disposed above the supply port to convey fluid to the first reservoir [Fig. 3 and Fig. 4];
a first fluid conduit (286) to couple the first purging manifold to the output port to convey fluid to the first purging manifold [Fig. 3]; and
a second fluid conduit (336a) to couple the purging outlet port to the recirculation port [Fig. 3].
Alessi does not disclose a second purging manifold fluidically coupled to a third reservoir and fluidically coupled to a fluid ejection device.
However, it would have been obvious to combine a second purging manifold to fluidically couple a third reservoir and fluidically couple to the fluid ejection device since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alessi (US 10,124,597) as applied to claims 7 and 12 above respectfully, and further in view of Lecheheb (US 2017/0021618).
With regard to claim 8, Alessi’s fluid ejection system discloses all the limitations of claims 7 and 12, respectively, but does not disclose wherein the purging outlet port is to convey a fluid including separate gas from the second reservoir to the first reservoir.
However, Lecheheb also discloses wherein the purging outlet port is to convey a fluid including separate gas from the second reservoir to the first reservoir [convey both ink and gas; Para. 0050].
It would have been obvious to one having ordinary skill in the art to convey a separate gas from a second reservoir to a first reservoir in order to control the rate at which ink is drawn from the reservoir.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/               Examiner, Art Unit 2853  

/MATTHEW LUU/              Supervisory Patent Examiner, Art Unit 2853